SOUTHERN DISTRICT OF MISSISSIPP|

  
 

 

AUG 19 2019
ARTHUR JOHNSTON
—<—<— oo DEPUTY

   

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

  
 

BY

  

UNITED STATES OF AMERICA

v. cRIMINAL NO. S/KISA LB

MATEO RAMOS-PEREZ 8 U.S.C. § 1326(a)

a/k/a Christian Pena 18 U.S.C. § 1546(a)
a/k/a Christian Cole Pena 18 U.S.C. § 911

a/k/a Mateo Ramos-Gabriel 42 U.S.C. § 408(a)(7)(B)

The Grand Jury charges:

COUNT 1
On or about August 7, 2019, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, MATEO RAMOS-PEREZ a/k/a
Christian Pena a/k/a Christian Cole Pena a/k/a Mateo Ramos-Gabriel, an alien to the United
States, who previously had been deported or removed from the United States, was found in the
United States without having received the consent of the Attorney General of the United States
or the Secretary of the Department of Homeland Security to apply for readmission, or to reenter,
into the United States.
All in violation of Title 8, United States Code, Section 1326(a).
COUNT 2
On or about August 31, 2015, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, MATEO RAMOS-PEREZ a/k/a
Christian Pena a/k/a Christian Cole Pena a/k/a Mateo Ramos-Gabriel, aided and abetted by

others known and unknown to the Grand Jury, did knowingly possess, utter, use and attempt to
use a document prescribed by statute and regulation for evidence of authorized stay or
employment in the United States, that is, a Social Security Card, which card the defendant knew
to be forged, counterfeited, altered, and falsely made, and procured by means of any false claim
and statement.

All in violation of Title 18, United States Code, Sections 1546(a) and 2.

COUNT 3

On or about August 31, 2015, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, MATEO RAMOS-PEREZ a/k/a
Christian Pena a/k/a Christian Cole Pena a/k/a Mateo Ramos-Gabriel, an alien in the United
States, falsely and willfully represented himself to be a citizen of the United States.

All in violation of Title 18, United States Code, Section 911.

COUNT 4

On or about August 31, 2015, in Scott County, in the Northern Division of the Southern
District of Mississippi, and elsewhere, the defendant, MATEO RAMOS-PEREZ a/k/a
Christian Pena a/k/a Christian Cole Pena a/k/a Mateo Ramos-Gabriel, for the purpose of
obtaining for himself and any other person anything of value from any person, and for any other
purpose, did, with intent to deceive, falsely represent a number to be the social security account
number assigned by the Commissioner of Social Security to him, when in fact such number is
not the social security account number assigned by the Commissioner of Social Security to him.

All in violation of Title 42, United States Code, Section 408(a)(7)(B).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As aresult of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the
offenses, including but not limited to all proceeds obtained directly or indirectly from the
offenses, and all property used to facilitate the offenses. Further, if any property described
above, as a result of any act or omission of the defendant: (a) cannot be located upon the exercise

of due diligence; (b) has been transferred or sold to, or deposited with, a third party; (c) has been
placed beyond the jurisdiction of the Court; (d) has been substantially diminished in value; or
(e) has been commingled with other property, which cannot be divided without difficulty, then it
is the intent of the United States to seek a judgment of forfeiture of any other property of the
defendant, up to the value of the property described in this notice or any bill of particular

supporting it.

All pursuant to Title 18, United States Code, Section 982(a)(6).

1. MICHAEL HURST, JR. "Y
United States Attorney

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

 

Foreperson of the Grand Jury

This Indictment was returned in open court by the foreperson or deputy foreperson of the Grand
Jury on this the /F tay of August, 2019.

C Ceres.

UNITED STATES MAGISTRATE JUDGE
